Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application 15/930,074 is examined on the merits herein.
This application was filed May 12, 2020 and makes no claim of priority.
Claims 1-20 are pending and have been subjected to a restriction requirement.
Election/Restrictions
Applicant’s election without traverse of species I in the reply filed on March 28, 2022 is acknowledged.  Claims 1-10 are included in species I.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 28, 2022.
Claims 1-10 are considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 details the use of materials including Pt-M and Pt-M-M’ alloys, but does not specify the intended meaning of terms M and M’ within the claim.  While the applicant seems to intend the term M to include metal elements (per paragraph [0059] of the specification as filed), this is not detailed in the claim itself rendering it undefined and seemingly open to any materials.  M’ is not further defined in the specification or claim as to the intended material other than it being different from M (paragraph [0070]).  It is unclear what the intended materials of selection are intended to be for component M’.  Please amend the claims to define the intended materials of use as components M and M’ in the alloys materials.
Claim 3 is rejected as being dependent on rejected claim 2.  Furthermore, claim 3 is rendered indefinite by a lack of specificity of what components M’ are intended to be.  Based on the specification or claim, it is unclear if the applicant intends M’ to be a material of the listed materials of M not used as M, any material other than M, any other metal or any alternative reading.  The specification does not show an example of an alloy of the composition Pt-M-M’ or provide any further clarification.  Please make clear the intended possible constituents of use of M’.  
Claim 4 is unclear as to the intended scope of components which can be utilized as M’.  Based on the specification, it is unclear if the applicant intends M’ to be a material of the listed materials of M not used as M, any material other than M, any other metal or any alternative reading.  The specification does not show an example of an alloy of the composition Pt-M-M’ or provide any further clarification.  Please make clear the intended possible constituents of use of M’.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANNO et al (US Patent 7,638,227).  CHEN et al (Y, Chen, et al. “A Review of Computational Fluid Dynamics Simulations on PEFC Performance.” Journal of Applied Mechanical Engineering, vol. 05, no. 06, 2016, https://doi.org/10.4172/2168-9873.1000241.) is cited as evidence herein.
Regarding claim 1, KANNO et al teaches a fuel cell stack (abstract, figure 1, “stacked plural unit cells”, c. 2, l. 26-27) comprising: 
a first end region (“end portion” or “end cell” on the left side of the stack of figure 3A or 4A, or the cells of the left hand side of figure 1) having a first number of fuel cell units (figures 3A/4A show 5 or 4 rectangular units circled to be part of the “end portion” on the left side of the figure, which can be interpreted as “the first number” fulfilling the claim, but the claim is not interpreted to be limiting to any particular number nor is KANNO et al limited to the 5 or 4 circled and the first number can be interpreted to be a single unit cell approximate to the left side of the stack), the first end region (interpreted to be the left hand side of the stack of figure 1, just as in the left side of the stack of figures 3A/4A) connected to a first reactant inlet (“fuel gas supply port”, 35, fluidly connected to the stack based on the flow disclosed in c. 5, l. 1-7), the first reactant inlet (35) connected to a first reactant source configured to provide a first reactant to the fuel cell stack (while the source is not shown, a reactant source would be necessary to supply the desired reactant or fuel to the disclosed “fuel gas supply port”), the first reactant source being a hydrogen source (The fuel is not expressly acknowledged in KANNO et al to be hydrogen, however, KANNO et al teaches the fuel cell to react with hydrogen ions for generation of electromotive force in c. 1, l. 15-20, indicative of hydrogen as fuel.  Moreover, polymer electrolyte fuel cells, such as that of KANNO et al c. 4, l. 46, necessarily require a source of hydrogen as fuel, as evidenced by CHEN et al in “Fundamentals of the PEFC” section on page 2 to provide the reaction of hydrogen at the anode of KANNO et al.), at least one of the first number of fuel cell units (the unit cell or cells of the left most “end portion” of figures 3A/4A) being a first fuel cell unit including a membrane electrode assembly (MEA, Paragraph 36 of the instant specification teaches an MEA to be made of a polymer electrolyte membrane, anode comprising the catalyst material, cathode comprising the catalyst material and gas diffusion layers. KANNO et al teaches each unit cell to be comprised of a stack of polymer electrolyte membrane 132 (c. 5, l. 59-64), anode “hydrogen electrode” c. 1, l. 21-22 and cathode “oxygen electrode” c. 1, l. 23-24 with each electrode being made of a gas diffusion layer and a catalyst layer, as discussed in c. 5, l. 30-40.  The membrane/catalyst/electrode stack in KANNO et al is equivalent to the MEA of the instant specification.  Each cell 10 of the stack 100 is to comprise a unit cell comprising these components, per c. 2, l. 26-33, c. 4, l. 41-46.) with a first catalyst material (134c/136c, “catalyst layer”) on either or both an anode and a cathode of the first fuel cell unit (c. 2, l. 29-30 discloses the catalyst to be “in at least one of the anode or cathode” and figure 3C shows the unit cell to have catalyst materials 134c/136c to be on the anode and cathode materials 134d/136d to form the anode 134 and cathode 136.  This contact between the catalyst and anode and/or cathode is interpreted to render the catalyst “on” either the anode or cathode material as required by the claim), the first catalyst material including a first catalyst composition (the catalyst material present as the first catalyst material will necessarily have a first composition or material from which it is composed); 
a second end region (“end portion” or “end cell” on the right side of the stack of figure 3A or 4A, or the cells of the right hand size of figure 1) having a second number of fuel cell units (figures 3A/4A show 5 or 4 rectangular units circled to be part of the “end portion” on the right side of the figure, which can be interpreted as “the second number” fulfilling the claim, but the claim is not interpreted to be limiting to any particular number nor is KANNO et al limited to the 5 or 4 circled and the second number can be interpreted to be a single unit cell approximate to the right side of the stack), the second end region (interpreted to be the right hand size of the stack of figure 1, just as in the right side of the stack of figures 3A/4A) connected to a second reactant inlet (“oxidizing gas supply port 33”, fluidly connected to the stack based on the flow disclosed in c. 5, l. 8-15), the second reactant inlet (33) connected to a second reactant source configured to provide a second reactant to the fuel cell stack (while not shown or expressly discussed, a reactant source would be necessary to supply the desired reactant or oxidizing gas to the disclosed “oxidizing gas supply port”), the second reactant source being an oxygen source (While not expressly disclosed as oxygen, oxygen is reasonably interpreted as an oxidizing gas.  Moreover, CHEN et al further provides evidence the reaction of KANNO et al within a PEMFC requires oxygen to be part of the necessary reactants for the same functionality as that disclosed in c. 1, l. 23-25 of KANNO et al.), at least one of the second number of fuel cell units being a second fuel cell unit including an MEA (Paragraph 36 of the instant specification teaches an MEA to be made of a polymer electrolyte membrane, anode comprising the catalyst material, cathode comprising the catalyst material and gas diffusion layers. KANNO et al teaches each unit cell to be comprised of a stack of polymer electrolyte membrane 132 (c. 5, l. 59-64), anode “hydrogen electrode” c. 1, l. 21-22 and cathode “oxygen electrode” c. 1, l. 23-24 with each electrode being made of a gas diffusion layer and a catalyst layer, as discussed in c. 5, l. 30-40.  The membrane/catalyst/electrode stack in KANNO et al is equivalent to the MEA of the instant specification.  Each cell 10 of the stack 100 is to comprise a unit cell comprising these components, per c. 2, l. 26-33, c. 4, l. 41-46.) with a second catalyst material (134c/136c, “catalyst layer”) on either or both an anode and a cathode of the first fuel cell unit (c. 2, l. 29-30 discloses the catalyst to be “in at least one of the anode or cathode” and figure 3C shows the unit cell to have catalyst materials 134c/136c to be on other anode and cathode materials 134d/136d to form the anode 134 and cathode 136.  This contact between the catalyst and anode and/or cathode is interpreted to render the catalyst “on” either the anode or cathode material as required by the claim), the second catalyst material including a second catalyst composition (the catalyst material present as the second catalyst material will necessarily have a second composition or material from which it is composed); 
and a middle region (“center portion” or “center cell” of figures 3A/4A or the cells in the center of figure 1) having a third number of fuel cell units (figures 3A/4A show 6 or 12 rectangular units circled to be part of the “center portion” or “center cell” of the figures, which can be interpreted as “the third number” fulfilling the claim, but the claim is not interpreted to be limiting to any particular number nor is KANNO et al limited to the 6 or 12 circled and can be interpreted to be a single unit cell in the middle portion of the stack), the middle region situated between the first and the second end region (shown in figure 3A and 4A to be present between the two end regions interpreted as the first and second end regions above), at least one of the third number of fuel cell units being a third fuel cell unit including an MEA (Paragraph 36 of the instant specification teaches an MEA to be made of a polymer electrolyte membrane, anode comprising the catalyst material, cathode comprising the catalyst material and gas diffusion layers. KANNO et al teaches each unit cell to be comprised of a stack of polymer electrolyte membrane 132 (c. 5, l. 59-64), anode “hydrogen electrode” c. 1, l. 21-22 and cathode “oxygen electrode” c. 1, l. 23-24 with each electrode being made of a gas diffusion layer and a catalyst layer, as discussed in c. 5, l. 30-40.  The membrane/catalyst/electrode stack in KANNO et al is equivalent to the MEA of the instant specification.  Each cell 10 of the stack 100 is to comprise a unit cell comprising these components, per c. 2, l. 26-33, c. 4, l. 41-46.) with a third catalyst material (134a/136a) on either or both an anode and a cathode of the first fuel cell unit (c. 2, l. 29-30 discloses the catalyst to be “in at least one of the anode or cathode” and figure 3B shows the unit cell to have catalyst materials 134a/136a to be on other anode and cathode materials 134b/136b to form the anode 134 and cathode 136.  This contact between the catalyst and anode and/or cathode is interpreted to render the catalyst “on” either the anode or cathode material as required by the claim), the third catalyst material including a third catalyst composition (the catalyst material present as the third catalyst material will necessarily have a third composition or material from which it is composed), at least one of the first, the second, and the third catalyst composition being different (Column 2, lines 33-42 teaches the use of a catalyst layer which is different in type from the catalyst of other unit cells, describing the type of catalyst to include manipulation of the “type of single element” or “the type of alloy used as a catalyst is different, that the composition ratio of elements contained in the alloy used as the catalyst is different”.  The use of catalyst materials of different compositions between two different cells and based on the abstract definition of the first, second and middle regions, KANNO et al is interpreted to teach at least two of the first, second and third catalyst compositions to be different. Moreover, c. 9, l. 48-53 expressly teaches the use of a different type of catalyst in unit cells within the center compared to that of unit cells of the end regions.)
Regarding claim 5, KANNO et al teaches the catalyst of the unit cells wherein the “catalyst layer supporting” (catalyst support) “a catalyst which is different from catalysts supported by catalyst layers of other unit cells in weight” (when the catalysts have the same particle size and density) in c. 2, l. 43-51.  This is interpreted to require the loading (or weight of catalyst) of one unit cell to be different from another unit cell.  The first, second and third catalyst compositions would necessarily have a first, second and third loading, as the presence of the material renders their associated loading.  Based on the disclosure of KANNO et al at c. 2, l. 43-41 and c. 10, l. 61-66, the allocation of a different loading of a cell within the first, second and middle regions from another in a different region would necessarily occur and can be modified in addition to the type of catalyst from cell to cell.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANNO et al.  CHEN et al is utilized as evidence to support claim 1.
Regarding claim 2, KANNO et al teaches the catalyst materials to be selected from platinum including platinum or an alloy comprising platinum and another metal (c. 5, l. 65-66 and c. 6, l. 12-13), just as in the pure Pt and a Pt-M alloy of the instant claim.  Even though KANNO et al is silent to the use of these materials in different cells, based on the disclosure of KANNO et al to use a different type of catalyst as discussed in the rejection of claim 1, one can obviously infer the use of one of these listed materials for the first, second and third compositions wherein at least one of them is different.
Regarding claim 6, KANNO et al teaches wherein at least another one of the first number of fuel cell units being a fourth fuel cell unit (wherein the first number of fuel cell units are those of the left most circled end units of figures 3A/4A and the left side of figure 1, with the fourth cell being one selected of this group) including an MEA (as disclosed in c. 2, l. 26-33, c. 4, l. 41-46, each unit comprises the claimed MEA structure as disclosed in claim 1 for the first fuel cell unit) with a fourth catalyst material on either or both an anode and a cathode of the first fuel cell unit (as discussed in the rejection of claim 1 pertaining to the first fuel cell unit, c. 2, l. 29-30 discloses the catalyst to be “in at least one of the anode or cathode” and figure 3C shows the unit cell to have catalyst materials 134c/136c to be on anode and cathode materials 134d/136d to form the anode 134 and cathode 136.  This contact between the catalyst and anode and/or cathode is interpreted to render the catalyst “on” either the anode or cathode material as required by the claim), the fourth fuel cell unit positioned between the first reactant inlet and the first fuel cell unit (selection or interpretation of the rectangular cell of the leftmost side in figures 1, 3A/4A as the fourth fuel cell unit, as figure 1 shows the inlet 35 as on the leftmost side of the module, with interpretation of the first fuel cell unit being a cell interior to the stack within the end cell unit of figures 3A/4A), the fourth fuel cell unit being more susceptible to a pooling of a liquid, an acid corrosion, a pressure drop or a contaminant than the first fuel cell unit (Figure 4C teaches the temperature of the stack being lower on the edges, as discussed in c. 8, l. 52-59, indicating a cell on the outside (fourth fuel cell unit) being subjected to lower temperatures than interior cells (first fuel cell unit).  C. 9, l. 31-34 teaches lower temperature cells may be more susceptible to flooding or the pooling of liquid therein, indicating the fourth unit is more likely to have pooling than that of the first.), the fourth catalyst material including a fourth catalyst composition (the catalyst material present as the fourth catalyst material will necessarily have a fourth composition or material from which it is composed), the fourth catalyst composition being different from the first catalyst composition (The selection of different catalyst materials to address different needs of different cells is made clear in KANNO et al at c. 2, l. 33-43 and c. 10, l. 43-53 which teaches the use of a different composition catalyst in cooler cells to provide higher catalytic ability where needed.  This renders it obvious to one of ordinary skill to select a higher catalytic ability catalyst at the cooler cell (the fourth) compared to one which is subjected to higher temperature (the first) to combat possible pooling of water therein.), the fourth catalyst composition31RBPA 0212 PUSR388991 being loaded onto a fourth catalyst support at a fourth loading (a fourth composition will necessarily be present as each catalyst layer in each fuel cell unit in order to form the catalyst layer, with the support for the catalyst composition taught in c. 2, l. 29-32), the fourth loading being higher than the first loading (As shown in figure 4B, the loading from the outermost cell (fourth fuel cell unit) to the next (first fuel cell unit) decreases (the stair step patterned line) in response to temperature changes (as shown in figure 4C), as is discussed c. 8, l.60-64, fulfilling this limitation, as the fourth loading will be higher than the first.  Moreover, c. 10, l. 65-66 expressly teaches viability of manipulating both catalyst composition and loading (or type and weight as in KANNO et al) to provide desired catalytic ability. It is obvious to one of ordinary skill the select a catalyst material composition and loading based on the guidance of KANNO et al as detailed above.).
Regarding claim 8, KANNO et al teaches at least another one of the third number of fuel cell units being a sixth fuel cell unit (wherein the third number of fuel cell units are those in the center cells or center portion of figures 3A/4A and the center of figure 1, or most broadly include all the cells except for one on each end, which read on the first and second fuel cell units.  The sixth cell being one selected to the leftmost or rightmost side of this broad group.) including an MEA (as disclosed in c. 2, l. 26-33, c. 4, l. 41-46, each unit comprises the claimed MEA structure as disclosed in claim 1 for the first fuel cell unit) with a sixth catalyst material (taught be to present as catalyst materials 134a/136a or in c. 2 l. 26-33, which will be in each cell inclusive of the sixth fuel cell unit), the sixth fuel cell unit being more susceptible to a pooling of a liquid, an acid corrosion, a pressure drop or a contaminant than the third fuel cell unit (Figure 4C teaches the temperature of the stack being lower on the edges, as discussed in c. 8, l. 52-59, indicating a cell on the outside of the center region (sixth fuel cell unit) being subjected to lower temperatures than a center cell (third fuel cell unit).  C. 9, l. 31-34 teaches lower temperature cells may be more susceptible to flooding or the pooling of liquid therein., indicating the sixth unit is more likely to have pooling than that of the third.), the sixth catalyst material including a sixth catalyst composition (the catalyst material present as the sixth catalyst material will necessarily have a sixth composition or material from which it is composed), the sixth catalyst composition being different from the third catalyst composition (The selection of different catalyst materials to address different needs of different cells is made clear in KANNO et al at c. 2, l. 33-43 and c. 10, l. 43-53 which teaches the use of a different composition catalyst in cooler cells to provide higher catalytic ability where needed.  This renders it obvious to one of ordinary skill to select a higher catalytic ability catalyst at the cooler cell (the sixth) compared to one which is subjected to higher temperature (the third) to combat possible pooling of water therein.), the sixth catalyst composition being loaded onto a sixth catalyst support at a sixth loading (a sixth composition will necessarily be present as each catalyst layer in each fuel cell unit in order to form the catalyst layer, with the support for the catalyst composition taught in c. 2, l. 29-32), the sixth loading being higher than the third loading (C. 3, l. 12-16 discusses increasing catalytic ability at areas prone to flooding due to drops in temperature (sixth unit cell) relative to more stable areas (third unit cell).  C. 2, l. 62-c. 3, l. 12 details the use of increasing the weight of the catalyst (or loading, compared weights have the same particle size and density per c. 2, l. 43-50.) to accommodate increased catalytic need, fulfilling the limitation that the sixth unit cell will have a higher loading than that of the third unit cell. Moreover, c. 10, l. 65-66 expressly teaches viability of manipulating both catalyst composition and loading (or type and weight as in KANNO et al) to provide desired catalytic ability.  It is obvious to one of ordinary skill the select a catalyst material composition and loading based on the guidance of KANNO et al as detailed above.).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANNO et al, in view of YIM et al (US PG PUB 2011/0097651). CHEN et al is utilized as evidence to support claim 1.
Regarding claim 3, while KANNO et al teaches the use of catalyst materials include Pt and a Pt metal alloy and the selection of differing compositions in different unit cells as discussed above, KANNO et al is silent to the use of the listed metals as a possible metal constituent.
YIM et al teaches a membrane electrode assembly fuel cell comprising catalyst materials thereon (abstract), just as in KANNO et al.  YIM et al further teaches the use of platinum catalysts, platinum alloys comprising W, Ni, Sn, Mo, Co and Ti both in binary and ternary arrangements in paragraph [0022], fulfilling the use of the M and M’ components in Pt-M and Pt-M-M’ configurations as in the claim.  To be clear including Pt/Fe/Co as fulfilling the ternary catalyst, wherein Co is the M component and Fe being the M’ component as it is different from Co fulfilling the claim.
At the time of filing, it would have been obvious to one of ordinary skill in the art to select a known platinum or platinum alloy catalyst of the constituents of YIM et al, as the platinum or generically disclosed platinum-metal alloy catalyst of KANNO et al, because the selection and substitution of a known platinum catalyst material for another would provide the same predictable result or functionality of catalytic activity within the fuel cell.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANNO et al, in view of LOPEZ et al (US PG PUB 2014/0171290).  CHEN et al is utilized as evidence to support claim 1.
Regarding claim 4, while KANNO et al teaches the use of platinum and platinum-metal alloys as the catalyst material (as discussed in c. 5, l. 65-66 and c. 6, l. 12-13) and the ability to select catalytic materials of different composition for different fuel cells (c. 2, l. 26-43), KANNO et al is silent to the first, second and third catalysts comprising a first, second or third catalyst core made of an alloy and a catalyst skin made of pure Pt, the alloy being selected from the group consisting of a Pt-M alloy and a Pt-M-M' alloy, M being selected from the group consisting of Co, Ni, Re, W, Mo, Ge, Sn, Nb, Ta, and Ti, and M' being an element different from M, wherein at least one of the first, second and third catalyst core are different.
LOPEZ et al teaches a platinum based catalyst particle for use within a fuel cell (abstract), just as in KANNO et al.  LOPEZ et al further discloses the use of a catalyst material comprising a catalyst skin (“precious metal shell”, 3, interpreted to be analogous to the skin as it covers the interior core as shown in figure 1) with an alloyed core (“base metal core”, 1 and “intermediate layer”, 2, wherein these layers are interpreted as the core as they are present within the skin or shell layer) present inside, as shown in figure 1.  Paragraphs [0011] and [0047] teach the use of a platinum shell or skin.  The core comprises an alloy (intermediate layer, paragraph [0017]) wherein platinum (the preferred skin or shell material, 3, paragraph [0011]) is mixed with a base material or interior component (BM) as discussed in paragraphs [0014]-[0018].  This citation teaches the selection of Co or Ni as the BM then mixes or alloys with the Pt material rendering an alloy of Pt-M (as in the instant application).  The use of an Pt-alloyed interior or core material with the desired Pt shell allows for high performance with low platinum loadings for cost savings as detailed in paragraph [0011] and [0012].
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a platinum catalyst comprising a Pt shell or skin, with a Pt-alloyed core, as in LOPEZ et al, as the platinum or platinum alloyed catalyst of KANNO et al, so as to enable the high performance with low platinum loadings.  The selection of a differing core material between the first, second or third catalyst material would have been obvious based on the disclosure of KANNO et al to select a different catalyst composition in a different cell, as discussed in c. 2, l. 26-43.  Since the platinum material is held constant as the exterior material (as is preferred in LOPEZ et al as discussed below), to enable one of ordinary skill to use a different catalyst material, one can infer the ability to select a different core material to fulfill this difference in composition and address desired catalytic capabilities.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANNO et al in view of CHEN et al.  CHEN et al is utilized as evidence to support claim 1.
Regarding claim 7, KANNO et al teaches at least another one of the second number of fuel cell units being a fifth fuel cell unit (wherein the second number of fuel cell units are those of the right most circled end units of figures 3A/4A and the left side of figure 1, with the fifth cell being one selected of this group.  The fifth fuel cell unit is interpreted to be cell closest to the end plate 12 of figure 1 or rightmost of figures 3A/4A with the second fuel cell unit interior to the stack relative to the fifth fuel cell) including an MEA (as disclosed in c. 2, l. 26-33, c. 4, l. 41-46, each unit comprises the claimed MEA structure as disclosed in claim 1 for the first fuel cell unit) with a fifth catalyst material on either or both an anode and a cathode of the first fuel cell unit (as discussed in the rejection of claim 1 pertaining to the second fuel cell unit, c. 2, l. 29-30 discloses the catalyst to be “in at least one of the anode or cathode” and figure 3C shows the unit cell to have catalyst materials 134c/136c to be on other anode and cathode materials 134d/136d to form the anode 134 and cathode 136.  This contact between the catalyst and anode and/or cathode is interpreted to render the catalyst “on” either the anode or cathode material as required by the claim), the fifth fuel cell unit being more susceptible to a pooling of a liquid, an acid corrosion, a pressure drop or a contaminant than the second fuel cell unit, (Figure 4C teaches the temperature of the stack being lower on the edges, as discussed in c. 8, l. 52-59, indicating a cell on the outside (fifth fuel cell unit) being subjected to lower temperatures than interior cells (second fuel cell unit).  C. 9, l. 31-34 teaches lower temperature cells may be more susceptible to flooding or the pooling of liquid therein., indicating the fifth unit is more likely to have pooling than that of the second.),the fifth catalyst material including a fifth catalyst composition (the catalyst material present as the fifth catalyst material will necessarily have a fifth composition or material from which it is composed), the fifth catalyst composition being different from the second catalyst composition (The selection of different catalyst materials to address different needs of different cells is made clear in KANNO et al at c. 2, l. 33-43 and c. 10, l. 43-53 which teaches the use of a different composition catalyst in cooler cells to provide higher catalytic ability where needed.  This renders it obvious to one of ordinary skill to select a higher catalytic ability catalyst at the cooler cell (the fifth) compared to one which is subjected to higher temperature (the second) to combat possible pooling of water therein.), the fifth catalyst composition being loaded onto a fifth catalyst support at a fifth loading, the fifth loading being higher than the second loading (As shown in figure 4B, the loading from the outermost cell on the right (fifth fuel cell unit) to the next (second fuel cell unit) decreases (the stair step patterned line) in response to temperature changes (as shown in figure 4C), as is discussed c. 8, l.60-64, fulfilling this limitation, as the fifth loading will be higher than the second.  Moreover, c. 10, l. 65-66 expressly teaches viability of manipulating both catalyst composition and loading (or type and weight as in KANNO et al) to provide desired catalytic ability.  It is obvious to one of ordinary skill the select a catalyst material composition and loading based on the guidance of KANNO et al as detailed above.).
KANNO et al fails to disclose the fifth fuel cell unit to be positioned between the second fuel cell unit and the second reactant inlet as figure 1 shows the second inlet 33 and first reactant inlet 35 on the same leftmost side of the module, with interpretation of the second fuel cell unit being a cell interior to the fifth fuel cell unit present on the rightmost side, as described above.
CHEN et al shows a polymer electrolyte membrane fuel cell in figure 1 comprising multiple fuel cell units, just as in KANNO et al.  CHEN et al further teaches the use of reactant supply on opposing ends of the module (wherein the hydrogen or first reactant of the instant application is shown to enter on the right bottom and the oxygen or second reactant is shown to enter on the top right).  The allocation of the hydrogen and oxygen on opposing sides allows the operator to supply the oxygen and hydrogen more directly to the cathode and anode respectively (Section Fundamentals of the PEFC, left most column top paragraph of page 2) where these materials are reactive within the cell (as detailed in figure 1 and the reaction mechanisms of page 3, right column).
At the time of filing, it would have been obvious to place the oxygen supply (or second reactant inlet of the instant application) on the right side of the device, as opposed to the left side of KANNO et al (where the hydrogen or first reactant inlet is located), so as to enable more direct access of the oxygen or second reactant to the cathode side of the fuel cells (as shown to be on the right hand side of figure 2 of KANNO et al) where its reaction within the fuel cell occurs.  By relocating the second reactant inlet to the right side of figure 1 and figures 3A/4A, the fifth fuel cell unit (right most cell) will be between the second reactant inlet and the second fuel cell unit (cell just to the left of the fifth fuel cell unit).
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANNO et al, in view of SHIRVANIAN (US PG PUB 2011/0143263).
Regarding claims 9 and 10, while KANNO et al teaches the selection of different types or compositions of catalyst with different catalytic ability in different unit cells based on catalytic requirements for each unit cell (c. 3, l. 3-16), KANNO et al fails to address the first, second and third catalyst materials to have crystal facet distribution, wherein at least one of the first, the second, and the third catalyst crystal facet distribution being different, and the selection of the facet distributions from Pt(100), Pt(110) and Pt(111).  
SHIRVANIAN teaches the use of platinum fuel cell catalysts, just as in KANNO et al, in paragraph [0050].  This citation further teaches the use of different facets, such as Pt(100), Pt(110) and Pt(111), as the catalytic material to provide relatively high catalytic activity per surface area with less precious material being needed.
At the time of filing, it would have been obvious to one of ordinary skill in the art to utilize a platinum material catalyst with realized crystal facet distribution, as described in SHIRVANIAN, as the platinum catalyst of KANNO et al, so as to realize a high catalytic activity with less material precious material needed.  Even though modified KANNO et al does not expressly address the use of a different facet distribution among the first, second and third catalyst materials, it is within the ambit of one of ordinary skill to select a different crystal facet distribution of among those of Pt(100), Pt(110) and Pt(111) as identified in SHIRVANIAN based on the disclosure of different type or composition catalysts in different unit cells for different benefit, as disclosed in c. 3, l. 3-16 of KANNO et al, as SHIRVANIAN discloses different benefits to the different facet distributions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
TANG et al (US PG PUB 2010/0173216) teaches the use of different catalytic components in different cells throughout the stack, just as in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        05/06/2022